Citation Nr: 9922339	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-02 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1945.

The veteran's claim of entitlement to service connection for 
a right knee disorder was denied in October 1945, as the 
injury was shown to have preexisted the veteran's military 
service, and was not shown to have been aggravated by such 
service.  The veteran was informed of this decision and did 
not appeal.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which found that no new and 
material evidence had been submitted to warrant reopening the 
claim.

In his September 1996 request to reopen his claim of service 
connection for a right knee disorder, the veteran also 
claimed entitlement to service connection for a left knee 
disorder, secondary to his right knee disorder claim.  In its 
November 1996 decision noted above, the RO found that the 
record was negative for showing any treatment or diagnosis of 
a left knee injury during service.  In the absence of such 
evidence, and in light of it denial of service connection for 
a right knee disorder, the RO denied service connection for a 
left knee disorder on either a direct service connection or 
secondary service connection basis.  The veteran perfected 
his appeal as to both issues in February 1998.

The veteran appeared at the RO for a personal hearing in 
March 1998.  A copy of the transcript is of record.



FINDINGS OF FACT

1.  In October 1945, the veteran's claim for entitlement to 
service connection for a right knee disorder was denied 
because the RO found that there was no injury ascribable to 
service origin or aggravated by service; the veteran was 
notified of this decision and did not appeal.

2.  The veteran submitted a private medical report in 
November 1946; the RO found that this report did not warrant 
a change in the prior determination; in December 1946, the 
veteran was advised of this determination and of his 
appellate rights; he did not initiate or perfect an appeal 
from that determination.

3.  The additional evidence obtained or submitted to reopen 
the veteran's claim since December 1946 includes copies of 
service medical records; medical records obtained from a VA 
Medical Center; and testimony from the veteran's personal 
hearing.

4.  The additional evidence is either cumulative or 
redundant; and by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the veteran's claim.

5.  There is no competent medical evidence of record 
demonstrating the presence of a current disability of the 
right knee that is causally related to disease or injury 
incurred or aggravated in service.

6.  There is no competent medical evidence of record showing 
that the veteran was treated for or diagnosed with a left 
knee disorder during service.  



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
to service connection for a right knee disorder has not been 
submitted; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Assuming that new and material evidence has been 
submitted to reopen the claim for service connection for a 
right knee disability, the claim for service connection is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a left 
knee disorder, claimed as secondary to a right knee disorder, 
is denied for lack of entitlement to benefits under the law.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.316 (1998); Sabonis v. Brown, 6 Vet. App. 
426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran filed his application for service 
connection for a right knee disorder in August 1945.  

A September 1944 service medical record shows the claimant 
was admitted from a convalescence ward where he was 
recuperating from other surgery with complaints of pain and 
swelling of the right knee.  There was no recent history of 
injury.   He provided a history that two years earlier, he 
had sustained a severe twisting injury and ever since then 
the joint had been weak.  It frequently swelled without 
trauma and was then quite painful.  It was noted that this 
was the first occasion the knee had become swollen in 
service.  The diagnosis was internal derangement, right knee, 
not misconduct, existed prior to entry into service.   X-rays 
taken several days later were interpreted as demonstrating no 
evidence of bone pathology.

During September and October 1944, the claimant underwent 
physiotherapy.  The swelling receded and then recurred.  At 
the end of October, an orthopedic consultant recommended 
surgery for a torn semilunar cartilage.  The veteran refused 
the surgery.  In November, he reportedly still evidenced some 
effusion and bed rest was continued.  In early December, the 
effusion was described as "practically gone and [the] 
tenderness [was] abated."  He reportedly walked with a limp, 
but subsequently it was noted that he was seen walking 
without a limp when he thought he was not being observed.  By 
early January 1945, he was induced to walk without a limp and 
was referred to a Medical Board.

The report from the Board of Medical Survey is dated in 
January 1945.  That report reflects that the veteran 
complained of pain and swelling in his right knee during 
service.  It further reported that the veteran denied any 
injury to his knee while in service, but rather that he 
sustained, two years prior to service, a "severe twisting 
injury to the knee and stated that the joint had been weak 
ever since."  After examination, the Medical Board found 
that the veteran's knee disorder "unfits him for service."  
The Medical Board's report additionally concluded that the 
veteran's knee disorder preexisted service and was not 
aggravated thereby.

After reviewing the veteran's service records, the RO denied 
his claim in 1945, holding that the right knee disorder was 
shown to have preexisted military service and was not 
aggravated by such service. 

The veteran did not initiate an appeal of the 1945 decision, 
but he did submit a report from a private physician, Richard 
H. Kiene, M.D., reflecting examination of the veteran's right 
knee in November 1946.  Dr. Kiene noted in his examination 
report that the veteran "states that the knee has been 
bothering him since 1942.  He sprained the knee at that 
time."  The veteran told Dr. Kiene that he had physical 
therapy on his knee while in service, but that he had 
received no treatment since he was discharged.  The veteran 
reported that the knee was very weak, but it had never 
"given way with him."  The doctor noted that there was no 
limitation of motion, but sometimes the veteran had a "catch 
in the knees."

Dr. Kiene's examination indicated that there was no swelling 
of the right knee as compared with the left.  There was no 
anterior posterior instability of the right knee.  Some 
tenderness was noted over the course of the internal 
semilunar cartilage on the right knee, but no tenderness was 
found over the internal collateral ligament on the right 
knee.  No tenderness was found over the external semilunar 
cartilage, or over the external collateral ligament of the 
right knee.  The right knee was found to come into full 
extension as compared with the left, and there was no 
limitation of flexion of the right knee as compared with the 
left.  External torsion of the tibia on the femur did cause 
pain over the attachment of the internal collateral ligament 
in the same area, and abduction of the tibia on the femur 
caused some pain in the region of the internal semilunar 
cartilage.  

X-ray examination was done on both knees for comparison, and 
showed no evidence of bony injury, disease, or malalignment 
of either knee.  In concluding his examination, Dr. Kiene 
opined that the veteran probably suffered a mild tear of the 
internal semilunar cartilage in 1942.  The doctor noted that 
not enough symptoms were present to warrant arthrotomy of the 
right knee, and the veteran was encouraged to use the right 
knee to the fullest extent.

The veteran submitted Dr. Kiene's examination report to the 
RO in 1946.  A November 1946 decision by the RO held that Dr. 
Kiene's report was insufficient to establish service 
connection for the veteran's right knee disorder, and denial 
of his claim was continued.  The veteran was provided written 
notice of that determination and of his appellate rights in 
December 1946.  

In September 1996, the veteran requested that his claim of 
entitlement to service connection for a right knee disorder 
be reopened.  With this request was a copy of his Certificate 
for Discharge, which included a "Descriptive List" 
identifying his eyes, hair and complexion as "Negro."  The 
veteran also filed a new claim of entitlement to service 
connection for a left knee disorder, claimed as secondary to 
his right knee disorder.  He submitted additional evidence in 
support of both claims, including copies of service medical 
records and outpatient medical records from a VA Medical 
Center.  

The additional service records submitted in support of his 
request to reopen include a copy of the report from the Board 
of Medical Survey dated in January 1945.  

VA Medical Center outpatient records reflect examination and 
treatment for a variety of ailments, including persistent 
complaints of swelling, pain, and effusion of the veteran's 
right knee.  Examination in July 1995 showed right knee 
swelling and effusion "on and off."  Examination in October 
1995 showed no right knee swelling.  An April 1996 VA 
outpatient report noted that the veteran presented with 
complaints of occasional swelling of the right knee.  
Examination showed chronic right knee effusion, and the 
examiner noted that the veteran denied pain.  VA examination 
in June 1996 found no leg swelling, and examination in July 
1996 is negative for swelling of the right knee.

Based on the additional evidence, the RO issued a November 
1996 decision which held that said evidence submitted since 
the "October 1945" rating determination was not "new and 
material," and thus denied the veteran's request to reopen 
his right knee disorder claim.  In the same decision, the RO 
denied the veteran's claim of service connection for a left 
knee disorder claimed as secondary to his right knee injury.  
The RO found that, because the veteran's service medical 
records were entirely negative for treatment of diagnosis of 
a left knee disorder, and because his claim for a right knee 
disorder had been previously denied, there was no evidence 
warranting either direct or secondary service connection of a 
left knee disorder.  The veteran perfected his appeal on 
these issues in February 1998.

Testimony from the veteran's March 1998 personal hearing 
reflects his contentions since the initiation of his claim, 
i.e., that he injured his right knee at least twice during 
service.  The veteran testified that he first injured his 
right knee while performing wall-climbing drills in boot 
camp.  He testified to an additional right knee injury that 
occurred when he jumped off a truck during work detail.  The 
veteran stated that when he reached the ground he "felt a 
real crunch up in the knee."

The veteran also testified that he did not injure his right 
knee prior to his military service.  He contended that, to 
the extent his service records reflect that he told service 
physicians that he injured his knee prior to service, those 
records must have been falsified.  The veteran testified that 
a service physician who approved his discharge from service 
was prejudiced toward him, at one point telling the veteran 
"I'm going to see to it that you not be compensated from the 
Government for your problem.  May the Lord give you justice 
because I'm not."  The veteran opined that prejudice was the 
motivation for the alleged falsification, stating "I don't 
know of any other reason, other than just prejudice, toward 
me for what reason I don't know."  The veteran testified, 
and has submitted statements to the effect that he never told 
anyone that he injured his right knee at any time prior to 
entering active duty, and thus any record reflecting such an 
assertion must have been falsified.
 
After considering the veteran's hearing testimony, the RO 
issued an April 1998 supplemental statement of the case 
wherein it continued its determination that no new and 
material evidence had been submitted that would warrant 
reopening the veteran's claim, and no evidence was of record 
warranting service connection for a left knee disorder.


Right Knee Disorder Claim

New and Material Evidence Analysis.  As noted above, the 
veteran's August 1945 claim of entitlement to service 
connection for a right knee disorder was denied.  The veteran 
was properly notified of the RO's determination, and he did 
not appeal.  As such, said rating decision became final 
pursuant to applicable VA law and regulations.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998); 
Veteran's Regulation No. 2(a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008 (effective January 25, 
1936, to December 31, 1957).

The Board notes that in the RO's statement of the case and 
its subsequent decisions on the veteran's claim, 
determinations as to whether the veteran had submitted "new 
and material evidence" were based on a standard since 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Federal Circuit in Hodge has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  The United States Court of Appeals for Veterans 
Claims (Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court further concluded that a determination as 
to whether evidence is new is separate from a determination 
as to whether the evidence is material.  If the Board 
determines that the evidence is not new, that should end the 
Board's analysis as to whether the evidence is "new and 
material."  Accordingly, if the evidence is not new, it is 
not necessary to go on and determine whether it is material, 
and thus any error arising from the application of the now 
invalid Colvin test of materiality would be harmless and a 
remand for readjudication consistent with Hodge would not be 
warranted.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The first task the Board must discharge under Elkins is to 
determine whether the claimant has submitted new and material 
evidence to reopen the claim.  In this context, the Board 
notes that the case law directs that the "evidence" to be 
considered is that which has been submitted to VA since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 6 Vet. App. 523. 529 (1996).  The 
October 1945 denial of the veteran's claim was based solely 
on review of service medical records.  Thereafter, the 
claimant submitted a further medical statement that was 
determined by the RO not to warrant any change in its 
determination.  The claimant was advised of that 
determination and of his appellate rights in December 1946.  
Thus, the notice of December 1946 constitutes the last final 
denial of the claim on any basis.  

In support of his application to reopen, the claimant has 
submitted duplicates copies of service records, medical 
records obtained from a VA Medical Center reflecting post-
service medical care, and he has advanced written and oral 
evidentiary assertions, including testimony at a personal 
hearing.  

The Board finds that the copies of service medical records 
cannot be considered "new" evidence, as they are merely 
duplicative of the evidence the RO considered in its original 
denials of the veteran's claim both in 1945 and December 
1946.   The VA treatment records dated recently are "new" 
in the sense that they were not previously of record, 
however, they are cumulative as they only serve to show a 
right knee disability, a fact established by the evidence of 
record both at the time of the 1945 and December 1946 
determinations.  These records shed no light whatsoever on 
whether this disability was due to disease or injury incurred 
or aggravated in service.  

This brings the Board to the evidentiary assertions of the 
claimant.  Under the case law, the Board must presume the 
claimant's assertions to be credible.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  As the Court has further noted, 
however, this presumption does not extend to inherently 
incredible assertions, or when the facts asserted are beyond 
the competence of the party making the assertion.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).   To the 
extent the appellant has advanced evidentiary assertions that 
he has a right knee disability that was incurred in service, 
it is clear that such lay evidentiary assertions as to a 
matter of medical diagnosis of causation can not serve as 
competent medical evidence to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The claimant has also raised another evidentiary assertion 
that is not solely his own opinion as to a matter of medical 
diagnosis or causation.  This assertion is that the 
determination of the Medical Board in service that he had a 
pre-existing right knee disability that was not aggravated in 
service was false because a service department physician, 
acting out of prejudice, falsified the record to show that 
the claimant had provided statements of medical history that 
he had a pre-existing right knee disability.  The Board finds 
that the claimant's recollection of what he did or did not 
report to a physician in the past is presumably a matter on 
which he is competent to provide evidence.  What the claimant 
can not do with such evidentiary assertions, however, it to 
convert the actual competent medical evidence of record 
saying he had a pre-existing disability that was not 
aggravated in service into a competent medical opinion 
stating that he did not have a pre-existing right knee 
disability and that he did have a right knee disability as a 
result of injury or disease incurred or aggravated in 
service.  The Board finds this circumstance analogous to the 
situation in Robinette.  In this instance, instead of an 
evidentiary assertion purporting to relay through lay 
sensibilities what a medical provider stated as to a specific 
diagnosis or opinion as to causation, the evidentiary 
assertion purports to relay through lay sensibilities what a 
medical provider actually knew but deliberately chose not to 
report.  Accordingly, this evidentiary assertion goes beyond 
the claimant's span of competence and thus can not be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


In light of this analysis, the Board concludes the claimant 
has not submitted new and material evidence to reopen the 
claim.  

The Board must next address whether the claimant has been 
prejudiced by the Board's determination in light of the 
intervening change in the case law resulting from Hodge, as 
well the failure of the RO to treat the December 1946 
determination as the last final denial of record on any 
basis.  Under Winters, it is clear that if the underlying 
claim is not well grounded, any error in the determination by 
the RO as to whether new and material evidence had been 
submitted is not prejudicial.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

In this case, there is both medical evidence of a current 
disability and medical and lay evidence of an injury or 
disease in service.  Thus, the first two elements of a well 
grounded claim are satisfied.  What is not of record, 
however, is competent medical evidence linking the current 
disability to injury or disease of service origin.  The 
record does not contain any competent medical opinion linking 
a current right knee disability to an injury or disease 
incurred or aggravated in service.  Nor can the claimant 
satisfy that requirement on this record under 38 C.F.R. 
§ 3.303(b).  The service medical records do not establish the 
presence of a chronic right knee disability and while the 
claimant is competent to provide evidence of a continuity of 
symptomatology of manifestations perceptible to a lay party, 
such as pain, he is not competent to link causally those 
symptoms to an underlying disability that is not itself 
perceptible to a lay party, such as a disability of the 
internal structure of the knee.  Savage, supra. 

It follows from the above analysis that the claimant has not 
presented a well-grounded claim.  Therefore, any error by the 
RO in its determination as to whether new and material 
evidence has been presented to reopen the claim is harmless. 
Meyer v. Brown, 9 Vet. App. 425 (1996). 

Secondary Service Connection Claim

In Sabonis, 6 Vet. App. at 430, the Court reiterated its 
position previously reported in King v. Brown, 5 Vet. App. 
19, 21 (1993) and Tirpak v. Derwinski, 2 Vet App 609 (1992).  
That is, pursuant to 38 U.S.C.A. § 5107(a), the veteran has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his or her 
claim is well grounded.  Sabonis also dictates that where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Moreover, the action of the Board should be terminated 
immediately concerning that issue.  

Thus, to be successful in his claim of entitlement to service 
connection for a left knee disorder, claimed as secondary to 
a right knee disorder, it is axiomatic that the veteran must 
first be service-connected for a right knee disorder.  As 
explained above, since there is a lack of entitlement to 
benefits under VA law for a right knee disorder, the issue of 
entitlement to service connection for a left knee disorder, 
claimed as secondary to a right knee disorder, must be denied 
as a matter of law.  See Sabonis, supra.


Additional Matters

The Board notes the veteran's contentions that his service 
medical records were falsified.  During his March 1998 
hearing, and in his March 1999 letter to the Board, the 
veteran asserted that a service department physician altered 
his service medical records to reflect that his right knee 
disorder preexisted service and was not aggravated by 
service.  As noted above, the veteran alleges that a service 
physician was prejudiced toward him, and told the veteran 
"I'm going to see to it that you not be compensated from the 
Government for your problem.  May the Lord give you justice 
because I'm not."  The veteran testified that he never told 
anyone that he experienced a right knee injury before he 
entered active duty, and thus any record reflecting such an 
assertion must have been falsified.  The Board also notes the 
veteran's assertion that racial prejudice was the motivation 
for the alleged falsification.

Regarding the veteran's contention of prejudice and 
falsification of documents, the Board first notes that the 
information that the right knee disability preexisted service 
did not abruptly appear with the report of the Medical Board.  
Statements of medical history indicating the pre-service 
existence of the right knee injury productive of significant 
and continuing symptoms were recorded as early as September 
1944.  Thus, a service department physician would have not 
only needed to falsify the report of the Medical Board, he 
also would have had to go back and alter the earlier clinical 
records.  This alone would cause profound doubt as to the 
claimant's recollections.

But there is still more powerful evidence indicating that the 
claimant's recollections of these events, now some half 
century ago, that he was the victim of the prejudice of a 
service department physician simply are without foundation.  
The record also contains Dr. Kiene's 1946 report, which the 
veteran himself submitted.  This report documents that the 
veteran reported that his right knee injury was incurred in 
1942, approximately two years prior to service.  The details 
supplied in this report as to the pre-service injury and its 
manifestations are actually more specific than the 
information recorded in the service medical records.  Thus, 
to believe that the veteran was victimized by prejudice, the 
Board not only would have to conclude that a service 
department physician conspired against him, but that his own 
private physician joined and expanded the conspiracy and the 
veteran willingly chose to subvert his own claim by 
submitting the report of his private physician knowing that 
the report contained false statements as to the pre-service 
existence of the right knee disability.  The Board finds this 
assertion to be inherently incredible, and not subject to the 
presumption of credibility provided by Justus as to whether 
new and material evidence has been submitted, or the 
presumption of credibility as to whether a well grounded 
claim has been submitted under King v. Brown, 5 Vet. App. 19 
(1995), on the facts of this case. 

Finally, the Board also recognizes that when a veteran has 
identified the existence of evidence that could plausibly 
well ground a claim, there is a duty to inform him of the 
evidence necessary in order to well ground his claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In the instant 
case, however, the veteran has not identified any competent 
evidence that has not been submitted or obtained which would 
support a well-grounded claim.  Thus, VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103 (West 
1991).  Finally, because the veteran's claim is not well 
grounded, the Board finds that VA has no further duty to 
assist the veteran in developing the record to support his 
claims.  See Epps v. Gober, 126 F.3d 1464, 1469 (finding that 
there is nothing in the text of § 5107 to suggest that VA has 
a duty to assist a claimant until the claimant meets his or 
her burden of establishing a well-grounded claim).  


ORDER

As new and material evidence has not been received, the 
application to reopen the claim of entitlement to service 
connection for a right knee disorder remains denied.

Service connection for a left knee disorder, claimed as 
secondary to a right knee disorder, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

